DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/18/22.
	Applicant’s amendment to claims 1, 9, 13, 21, 24-28 and 32 is acknowledged.
	Claims 1-6 and 15-20 are cancelled.
	Claims 7-14 and 21-32 are pending and claims 8 and 12-14 are withdrawn.
Claims 7, 9-11 and 21-32 are subject to examination at this time.

Per 37 CRF 1.121, claim 11 should have a status of “Currently Amended”.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 26 is objected to because of the following informalities:  In line 10, insert a semi-colon --;-- after the word “same”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, there is insufficient antecedent basis for the fifth conductor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7, 9, 21, 22, 24-27 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Publication No. 2019/0148276 A1.

Chen anticipates:
26.  A semiconductor package structure comprising (see fig. 15 and element labels in fig. 14, also see fig. 6): 
	a first package structure (130/114/112/160) comprising: 
	a passive device (160) component comprising a semiconductor substrate (162 in fig. 6); 
	a first molding compound (130) having a first surface and a second surface opposite to the first surface; 
	a first connection structure (110) disposed over the first surface; 
	a second connection structure (131) disposed over the second surface; 
	a third connection structure (163 in fig. 6) disposed over the semiconductor substrate (162) of the passive device component, wherein a width of the third connection structure (163) and a width of the semiconductor substrate (162) are the same
	5a first via (112) disposed in the first molding compound (130) and electrically coupling the first connection structure (110) to the second connection structure (131); 
	a first conductor (314) disposed over the first connection structure (110); and 
	a second conductor (e.g. electrode pad directly above 152) disposed over the second connection structure (131); 
	a second package structure (308/312) comprising: 
	a first die (308); 
	a second molding compound (312) having a third surface (e.g. bottom surface) and a fourth surface (e.g. top surface) opposite to the third surface; 
	a fourth connection structure (306) disposed over the third surface (e.g. bottom surface) of the second molding compound; and 
	a third conductor (304) disposed over and electrically coupled to the fourth connection structure (306); and 
	a third package structure (400) electrically coupled to the second package structure (308/312), 
	wherein the second package structure (308/312) is electrically coupled to the first package structure(130/114/112/160) through the first conductor (314).  See Chen at para. [0001] – [0082], figs. 1-19.

27.  The semiconductor package structure of Claim 26, wherein the third package structure  (400) comprises: 
	a second die (e.g. 400 may include active devices at para. [0062]); 
	a fifth connection structure (402) disposed over the die; and 
	a fourth conductor (152) disposed over and electrically coupled to the fifth connection structure, 
	wherein the third package structure (400) is electrically coupled to the second package structure (308/312) through the fourth conductor (152), figs. 14-15. 

32.  The semiconductor package structure of Claim 26, wherein the passive device component (160) is electrically coupled to the first connection (110) through the third connection structure (163 in fig. 6), figs. 14-15.

	Regarding claims 7 and 9:
	Chen teaches the limitations as applied to claim 26 above.

	Regarding claim 21:
	Chen teaches the limitations as applied to claim 26 above.

	Chen further teaches:
22.  The semiconductor package structure of Claim 21, wherein the third surface (e.g. bottom surface) of the second molding compound (312) faces the first package structure (130/114/112/160), figs. 14-15.

24.  The semiconductor package structure of Claim 21, wherein the fourth connection structure (306) is disposed between the die (308) and the first package structure (130/114/112/160), figs. 14-15.

25.  The semiconductor package structure of Claim 21, wherein the passive device component (160) is electrically coupled to the first connection (110) through the third connection structure (163 in fig. 6), figs. 14-15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 23, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 7, 21 and 26 above.

Regarding claims 10 and 23:
	It would have been obvious matter of design choice to form Chen’s fig. 14-15 to have “a diameter of the third conductor (304) is greater than diameters of the first conductor (314) and the second conductor (e.g. electrode pad directly above 152)”, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.

Regarding claims 30 and 31:
	Chen further teaches:
30.  The semiconductor package structure of Claim 27, wherein a diameter of the fourth conductor (152) is different from diameters of the first conductor (314) and the second conductor (e.g. electrode pad directly above 152), figs. 14-15. 

31.  The semiconductor package structure of Claim 27, wherein a diameter of the fourth conductor (152) is different from a diameter of the third conductor (304), figs. 14-15. 

	A change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.

	MPEP § 2125, Drawings as Prior Art, indicates:
	” Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2022